Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record, including those cited on the attached PTO-892, fails to teach or suggest, alone or in combination, the claimed feature(s) of continually negotiating/modulating the packet size and encoding based upon real-time network conditions in combination with the context, interaction, and totality/entirety of the steps as specifically recited and carried out in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rappaport et al., US 2005/0265321 A1, teach a System And Method For Design, Tracking, Measurement, Prediction And Optimization Of Data Communication Networks; paragraph [0108].  Attar et al., US 2007/0195747 A1, teach FLEXIBLE PAYLOAD CONTROL IN DATA-OPTIMIZED COMMUNICATION SYSTEMS; see Abstract.  Martin, US 2012/0014252 A1, teaches Methods And Apparatus For Use In Communicating Data Packets Within A Data Packet Window Having A Size That Is Set Based On Quality Of Service (QOS) Parameters; paragraph [0075].  Kherani et al., US 2014/0219112 A1, teach SELECTIVE PRIORITIZATION OF DATA PACKETS TO IMPROVE DATA TRAFFIC; paragraph [0050].  WOLFE, US 2016/0094621 A1, teach use of a packet size digest; see Abstract.  Zhao et al., US 2016/0248678 A1, teach SYSTEMS AND METHODS FOR IMPROVED COMMUNICATION PACKET DELIVERY OVER A PUBLIC NETWORK.  Zhao et al., US 2016/0254983 A1, teach SYSTEMS AND METHODS FOR LAST MILE OPTIMIZATION OF TRANSMISSION OF REAL-TIME DATA.  Zhao et al., US 2016/0254996 A1, teach SYSTEMS AND METHODS FOR SELECTION OF A BEST SERVER FOR REAL-TIME PACKET TRANSMISSION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
May 3, 2022